Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 11/23/2020. Claims 1, 10, 19 have been amended. Claims 6-7, 9, 16-18 have been canceled. Claims 1-5, 8, 10-15, 19-23 are now pending in this Application.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8, 10-15, 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-15, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurstak et al (U.S. Pub No. 2016/0065731 A1), and He et al (U.S. Pub No. 2014/0172754 A1), and further in view of Stute U.S. Pub No. 2010/0293129 A1), and McCann (U.S. Pub No. 2015/0161518 A1).

As per claim 1, Kurstak discloses a system, comprising: 
a network interface; and one or more processors, configured to: 
using training data that includes a plurality of information elements, and a plurality of ground truth elements, automatically learning a rule for deducing to a semantic role of at least a subset of the plurality of information elements by, for each information element of the plurality of information elements (Abstract and Par [0118, 0133] information and rule for a template), 
subsequently, extract, from communication exchanged over a computer network and received via the network interface, an information element whose semantic role is uncertain (Par [0088, 0099] failing to determine a topic of conversation), and 
using the rule, deduce the semantic role of the extracted information element (Par [0130, 0133] predefined user rule and extracting toping).
Kurstak discloses predefined user rule and selected created templates in response to a user input, Kurstak silent about using training data and selecting ground truth element from the plurality of ground truth elements that is a same type and associated with a same entity as the information element. 
However, He discloses using training data; selecting ground truth element from the plurality of ground truth elements that is a same type and associated with a same entity as the information element (He: Par [0016-0018] training data and ground truth).
I would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in He into the teaching of Kurstak in order to update classification rules (Par [0007]).
Kurstak and He do not explicitly disclose ascertaining whether a difference of a value of the selected ground truth element and a value of the information element is within a threshold; and learning the rule based on the ascertaining for all of the plurality of information elements.
However, Dong discloses ascertaining whether a difference of a value of the selected ground truth element and a value of the information element is within a threshold; and learning the rule based on the ascertaining for all of the plurality of information elements (Par [0028] and claim 16).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Dong into the teachings of Kurstak as modified by He in order to provide truthful facts (Par [0015]). 
Kurstak, He and Stute do not explicitly disclose a time that is within a time threshold of a time associated with the information element, communicated in accordance with an application protocol.
However, McCann discloses a time that is within a time threshold of a time associated with the information element, communicated in accordance with an application protocol (Par [0059] time interval, application protocol).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in McCann into the teachings of Kurstak as modified by He and Dong in order to reduce the cost (Par [0003]).
As per claim 2, Kurstak discloses the system according to claim 1, wherein the processors are further configured to store the extracted information element, in a database, in a manner that indicates the deduced semantic role of the extracted information element (Par [0101-102]). As per claim 3, Kurstak discloses the system according to claim 1, wherein the processors are configured to compute, using the rule, a level of certainty that the semantic role of the extracted information element is as deduced (Par [0042]). As per claim 4, Kurstak discloses the system according to claim 3, wherein the processors are further configured to store the extracted information element, in a database, in association with the level of certainty (Par [0101-0102]). As per claim 5, Kurstak discloses the system according to claim 1, wherein the processors are configured to deduce the semantic role of the extracted information element by deducing that the extracted information element is a location of a particular device (Par [0101-0102]). He also discloses claim 14 (He: Par [0016-0017]).As per claim 8, He discloses the system according to claim 6, wherein the information elements included in the training data were extracted from communication exchanged in accordance with a particular application protocol, and wherein the processors are configured to learn the rule by at least partly learning the particular application protocol (Par [0055]). As per claim 10, Kurstak discloses a method, comprising: 
using training data that includes a plurality of information elements, and a plurality of ground truth elements, automatically learning a rule for deducing a semantic role of at least a subset of the plurality of information elements by, for each information element of the plurality of information elements (Abstract and Par [0118, 0133]), 
subsequently, extract, from communication exchanged over a computer network and received via the network interface, an information element whose semantic role is uncertain (Par [0088, 0099] failing to determine a topic of conversation), and 
using the rule, deduce the semantic role of the extracted information element (Par [0130, 0133]).
Kurstak discloses predefined user rule and selected created templates in response to a user input, Kurstak silent about using training data and selecting a corresponding ground truth element from the plurality of ground truth elements that is associated. 
However, He discloses using training data; selecting a corresponding ground truth element from the plurality of ground truth elements that is associated (He: Par [0016-0018]).
I would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in He into the teaching of Kurstak in order to update classification rules (Par [0007]).
Kurstak and He do not explicitly disclose ascertaining whether a difference of a value of the selected ground truth element and a value of the information element is within a threshold; and learning the rule based on the ascertaining for all of the plurality of information elements.
However, Dong discloses ascertaining whether a difference of a value of the selected ground truth element and a value of the information element is within a threshold; and learning the rule based on the ascertaining for all of the plurality of information elements (Par [0028] and claim 16).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Dong into the teachings of Kurstak as modified by He in order to provide truthful facts (Par [0015]). 
Kurstak, He and Stute do not explicitly disclose a time that is within a time threshold of a time associated with the information element.
Kurstak, He and Stute do not explicitly disclose a time that is within a time threshold of a time associated with the information element, communicated in accordance with an application protocol.
However, McCann discloses a time that is within a time threshold of a time associated with the information element, communicated in accordance with an application protocol (Par [0059] time interval, application protocol).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in McCann into the teachings of Kurstak as modified by He and Dong in order to reduce the cost (Par [0003]).As per claim 11, Kurstak discloses the method according to claim 10, further comprising storing the extracted information element, in a database, in a manner that indicates the deduced semantic role of the extracted information element (Par [0101-102]).As per claim 12, Kurstak discloses the method according to claim 10, further comprising, using the rule, computing a level of certainty that the semantic role of the extracted information element is as deduced (Par [0042]). As per claim 13, Kurstak discloses the method according to claim 12, further comprising storing the extracted information element, in a database, in association with the level of certainty (Par [0101-102]). As per claim 14, Kurstak discloses the method according to claim 10, wherein deducing the semantic role of the extracted information element comprises deducing that the extracted information element is a location of a particular device (Par [0101-102]). He also discloses claim 14 (He: Par [0016-0017]).As per claim 15, He discloses the method according to claim 10, wherein the information elements included in the training data include ground truth information elements whose respective semantic roles are certain, and wherein using the training data comprises using the ground truth information elements (Par [0018]). As per claim 19, Kurstak discloses a computer software product comprising a tangible non-transitory computer-readable medium in which program instructions are stored, which instructions, when read by one or more processors, cause the processors to: 
using training data that includes a plurality of information elements, and a plurality of ground truth elements, automatically learn a rule for deducing to a semantic role of at least a subset of the plurality of information elements by, for each information element of the plurality of information elements (Abstract and Par [0118, 0133]), 
subsequently, extract, from communication exchanged over a computer network and received via the network interface, an information element whose semantic role is uncertain (Par [0088, 0099] failing to determine a topic of conversation), and 
using the rule, deduce the semantic role of the extracted information element (Par [0130, 0133]).
Kurstak discloses predefined user rule and selected created templates in response to a user input, Kurstak silent about using training data and selecting a corresponding ground truth element from the plurality of ground truth elements that is associated. 
However, He discloses using training data; selecting a corresponding ground truth element from the plurality of ground truth elements that is associated (He: Par [0016-0018]).
I would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in He into the teaching of Kurstak in order to update classification rules (Par [0007]).
Kurstak and He do not explicitly disclose ascertaining whether a difference of a value of the selected ground truth element and a value of the information element is within a threshold; and learning the rule based on the ascertaining for all of the plurality of information elements.
However, Dong discloses ascertaining whether a difference of a value of the selected ground truth element and a value of the information element is within a threshold; and learning the rule based on the ascertaining for all of the plurality of information elements (Par [0028] and claim 16).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Dong into the teachings of Kurstak as modified by He in order to provide truthful facts (Par [0015]). 
Kurstak, He and Stute do not explicitly disclose a time that is within a time threshold of a time associated with the information element.
Kurstak, He and Stute do not explicitly disclose a time that is within a time threshold of a time associated with the information element, communicated in accordance with an application protocol.
However, McCann discloses a time that is within a time threshold of a time associated with the information element, communicated in accordance with an application protocol (Par [0059] time interval, application protocol).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in McCann into the teachings of Kurstak as modified by He and Dong in order to reduce the cost (Par [0003]).
As per claim 20, Kurstak discloses the computer software product according to claim 19, wherein the instructions further cause the processors to store the extracted information element, in a database, in a manner that indicates the deduced semantic role of the extracted information element (Par [0101-102]).
As per claim 21, He discloses the method of claim 1, further comprising: determining the time threshold based on a type of the information element and a type of the selected ground truth element (Par [0018]).
As per claim 22, Stute discloses the method claim 1, further comprising ascertaining the difference using a closeness function (Par [0008]). 
As per claim 23, Stute discloses the method claim 22, wherein the closeness function uses a precision associated with a source of the plurality of information elements (Par [0008]).







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 11, 2022

/THU N NGUYEN/Examiner, Art Unit 2154